WESTENHAVER, J.:
Epitomized Opinion.
The plaintiff in this action is a citizen and resident of Indiana. Defendant is a. Maryland corporation, and a citizen and inhabitant of that state. Part of defendant’s railroad is operated by it in Ohio. Plaintiff-was injured at Garrett, Ind., while in the employment of defendant, damages for which this action was brought and defendant pleaded specially and moved to dismiss for want of jurisdiction.
1. Under Sec. 51 U. S. Judicial Code (Comp. Stat. § 1033), when the jurisdiction of the district court is invoked in an action not local in its nature, on the ground alone of diversity of citizenship, it must be brought in the district of the residence of either the plaintiff or defendant. But if there be an additional ground, the action must be brought in the district of which the defendant is an inhabitant. It is not sufficient that plaintiff may reside in or be an inhabitant of the district in which the suit is brought, or that the defendant may be found or can be served in the district. Further, if the defendant is a corporation, within the meaning of Sec. 51, it resides in and is an inhabitant of that state or district only, under which it has been created and where is established its principal office and place of business.
2. Under the Federal Employers' Liability Act, Sec. 6, an action may now be brought in any one of four places, (1) the district of the residence of defendant; (2) the district in which the cause of action arose; (3) the district in which the defendant shall be doing business at the time of commencing the action; (4) in any state court which by the laws of the state was cognizance of the cause of action and may acquire jurisdiction of the parties. An injured employee may thus bring his action in any one of the three districts of the United States, and this privilege is not controlled by or dependent upon the jurisdiction conferred by a state upon its local courts.
If the defendant was doing business in the northern district of Ohio at the time this action was commenced, the injured employee may select this district as the one in which to bring his action.
3. The jurisdiction of the federal court in this case does not depend upon there being state courts within the district that have concurrent jurisdiction, notwithstanding the amendment to 11273 GC.